[Cite as State v. Quin, 2021-Ohio-4205.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. Craig R. Baldwin, P.J.
         Plaintiff-Appellant                    Hon. W. Scott Gwin, J.
                                                Hon. William B. Hoffman, J.
 -vs-
                                                Case No. 2021 CA 00044
 CHRISTOPHER M. QUIN

          Defendant-Appellee                    OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Licking County Court of
                                                Common Pleas, Case No. 20 CR 00611


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        November 29, 2021


 APPEARANCES:


 For Plaintiff-Appellant                        For Defendant-Appellee

 WILLIAM C. HAYES                               APRIL CAMPBELL
 Licking County Prosecutor                      46 ½ N. Sandusky Street
                                                Delaware, Ohio 43015
 PAULA M. SAWYERS
 Assistant Prosecuting Attorney
 20 S. Second Street, Fourth Floor
 Newark, Ohio 43055
Licking County, Case No. 2021 CA 00044                                                   2


Hoffman, J.
       {¶1}   Plaintiff-appellant the state of Ohio appeals the judgment entered by the

Licking County Common Pleas Court granting Defendant-appellee Christopher Quin’s

motion to suppress evidence taken from the search of a motor vehicle.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   On May 23, 2019, Quin was involved in a motor vehicle accident in Licking

County, Ohio. The driver of the other vehicle involved in the collision died at the scene

of the crash. Five days after the accident, police obtained a search warrant to search the

car Quin was driving at the time, including computer data from the vehicle.

       {¶3}   Quin was indicted by the Licking County Grand Jury with one count of

aggravated vehicular homicide in violation of R.C. 2903.06(A)(2)(a). Quin moved to

suppress evidence taken from the motor vehicle on the basis the search warrant was

unsupported by probable cause. The trial court granted the motion to suppress, finding

the search warrant was unsupported by probable cause because the affidavit supplied by

police was a “bare bones affidavit,” and further the good faith exception did not apply

because the warrant was so lacking in indicia of probable cause as to render official

believe in its existence entirely unreasonable.

       {¶4}   It is from the June 14, 2021 judgment of the trial court the State prosecutes

this appeal, assigning as error:



              THE TRIAL COURT ERRED IN GRANTING DEFENDANT

       CHRISTOPHER QUIN’S MOTION TO SUPPRESS.
Licking County, Case No. 2021 CA 00044                                                    3


       {¶5}   The State first argues in its judgment finding the search warrant to be

unsupported by probable cause, the trial court focused on the lack of information

regarding the allegation of driving while intoxicated, while ignoring the fact R.C. 2903.06

and R.C. 2903.08 also apply to reckless or negligent operation of a motor vehicle.

       {¶6}   In the instant case, the affidavit used to secure the search warrant provided

Sgt. Frank Horvath of the Ohio State Highway Patrol had good cause to believe evidence

of the crime of aggravated vehicular homicide, vehicular homicide, vehicular

manslaughter, aggravated vehicular assault, or vehicular assault in violation of R.C.

2903.08 or R.C. 2903.06 are being kept in the vehicle Quin was driving at the time of the

accident, which was housed at a towing company.            The affidavit provides a single

paragraph of the facts upon which the affiant’s belief is based:



              On May 23rd, 2019, A Ford Explorer, driven by Christopher Quin, was

       traveling eastbound on Palmer Road. At the same time, a Toyota Camry

       was traveling southbound on Mink Street. The Ford Explorer ran the stop

       sign at the intersection and struck the Camry in the right front passenger

       door. As a result of the collision, the driver of the Camry lost their life. OVI

       is a suspected circumstance and the investigation is still underway.



       {¶7}   Search Warrant Affidavit, May 28, 2019.

       {¶8}   The Fourth Amendment to the United States Constitution and Section 14,

Article I, Ohio Constitution, prohibit the government from conducting unreasonable

searches and seizures of persons or their property. Terry v. Ohio, 392 U.S. 1, 88 S.Ct.
Licking County, Case No. 2021 CA 00044                                                    4


1868, 20 L.Ed.2d 889 (1968); State v. Andrews, 57 Ohio St.3d 86, 87, 565 N.E.2d 1271

(1991). In determining the sufficiency of probable cause in an affidavit submitted for a

search warrant, a trial judge or magistrate must make a practical, common-sense decision

whether, given all the circumstances set forth in the affidavit, including the veracity and

basis of knowledge of persons supplying hearsay information, there is a fair probability

that contraband or evidence of a crime will be found in a particular place. State v. George,

45 Ohio St.3d 325, 544 N.E.2d 640, at paragraph one of the syllabus (1980), citing Illinois

v. Gates, 462 U.S. 213, 238–239, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). As a reviewing

court, we must accord great deference to the issuing judge's determination of probable

cause. See George, at paragraph two of the syllabus. Doubtful or marginal cases should

be resolved in favor of upholding the warrant. Id. The totality of the circumstances must

be examined in determining whether probable cause existed for a search warrant. Illinois

v. Gates, supra. “Probable cause” means only the probability and not a prima facie

showing of criminal activity. George, supra, at 644. See, also, Beck v. Ohio, 379 U.S. 89,

85 S.Ct. 223, 13 L.Ed.2d 142 (1964).

       {¶9}   We are unable to definitively determine whether the trial court considered if

the affidavit provided probable cause to search the vehicle for evidence of either reckless

or negligent driving, in addition to evidence of driving while intoxicated.    However, in

reaching our ultimate conclusion, we specifically recognize the charges alleged in the

affidavit included charges of reckless and/or negligent driving.

       {¶10} The trial court examined both the conclusion Quin ran a stop sign as well

as the allegation of intoxication in granting the motion to suppress:
Licking County, Case No. 2021 CA 00044                                                   5


             Here, the affidavit provided only that a traffic accident occurred

      between two vehicles and that the Defendant’s vehicle ran a stop sign.

      However, other than the officer’s claim, there was no information provided

      to the issuing judge that supported this conclusion. Nor, were there any

      facts provided to support any allegation that OVI was a suspected

      circumstance, as the affiant described. Significantly, there is no evidence

      to suggest, and the State does not argue, that the affidavit made any

      reference to, or incorporated by way of attachment, any of the results of the

      crash scene investigation, or of witness statements claiming to have

      smelled an odor of alcohol. Had this information been provided probable

      cause would have been established, but it wasn’t.



      {¶11} Judgment Entry, June 14, 2021.

      {¶12} We agree with the conclusion of the trial court the affidavit was insufficient

to provide probable cause evidence of a crime would be found in the vehicle Quin was

driving. There is no information provided as to the basis of Sgt. Horvath’s conclusion

Quin ran a stop sign, nor is there anything in the affidavit to suggest probable evidence

of reckless or negligent driving by Quin would be found in the motor vehicle. The mere

fact Quin was involved in an accident which resulted in a death does not, in and of itself,

demonstrate a probability evidence of his reckless or negligent driving was involved. To

hold otherwise would mean all vehicles involved in an accident could be searched without

anything more.
Licking County, Case No. 2021 CA 00044                                                               6


       {¶13} More importantly, we find the affidavit does not set forth any facts supporting

a basis for the affiant’s conclusion Quin ran the stop sign, nor the affiant’s suspicion of

alcohol. The affidavit does not refer to an accident report or to witness statements, nor

are such documents attached.1 The affidavit contains no information to support the

affiant’s conclusion Quin ran a stop sign. The only reference in the affidavit to the

investigation was it was ongoing.

       {¶14} The State also argues even if the warrant was unsupported by probable

cause, the motion to suppress should have been denied because officers relied in good

faith on the warrant.

       {¶15} The “good faith exception” to the exclusionary rule is set forth in United

States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984), and adopted by

the Ohio Supreme Court in State v. Wilmoth, 22 Ohio St.3d 251, 490 N.E.2d 1236 (1986)..

Under the “good faith exception,” the exclusionary rule should not be applied so as to bar

the use in the prosecution's case-in-chief of evidence obtained by officers acting in

objectively reasonable reliance on a search warrant issued by a detached and neutral

magistrate but ultimately found to be unsupported by probable cause. State v. George,

45 Ohio St.3d 325, 330, 544 N.E.2d 640 (1989), citing Leon, supra at 918-23, 926, 104

S.Ct. 3405. However, even under the “good faith exception,” suppression of evidence is

appropriate where any of the following occurs:




1 Quin attached such documents to his motion to suppress, including a witness’s statement he smelled
alcohol at the scene of the crash. However, the documents were not supplied to the judge who issued the
warrant, nor were they referenced in the affidavit.
Licking County, Case No. 2021 CA 00044                                                                  7


                * * the magistrate or judge * * * was misled by information in an

         affidavit that the affiant knew was false or would have known was false

         except for his reckless disregard of the truth * * *; (2) * * * the issuing

         magistrate wholly abandoned his judicial role * * *; (3) an officer purports to

         rely upon * * * a warrant based upon an affidavit so lacking in indicia of

         probable cause as to render official belief in its existence entirely

         unreasonable; or (4) * * * depending on the circumstances of the particular

         case, a warrant may be so facially deficient-i.e. in failing to particularize the

         place to be searched or the things to be seized-that the executing officers

         cannot reasonably presume it to be valid.



         {¶16} Leon, supra at 923, 104 S.Ct. 3405.

         {¶17} The trial court found the good faith exception did not apply in the instant

case because the conclusions in the affidavit were not backed up by factual assertions.

The trial court concluded the warrant was based on an affidavit so lacking in indicia of

probable cause as to render official belief in its existence entirely unreasonable. We

agree.

         {¶18} The Leon court applied the good faith exception where it found the warrant

“was supported by much more than a ‘bare bones’ affidavit,” as the affidavit related the

results of an extensive investigation.2 Id. at 926, 104 S.Ct. 3405. We find in contrast, the

warrant in the instant case was issued solely on a bare bones affidavit. The affidavit


2 In Leon, the United States Supreme Court considered only the question of the application of the good
faith exception, and did not review the decision of the Ninth Circuit Court of Appeals finding the warrant
unsupported by probable cause because the information in the affidavit was stale and failed to establish
the credibility, reliability, or basis of knowledge of the informant.
Licking County, Case No. 2021 CA 00044                                                     8


recites no reference to facts discovered in the investigation of the accident. The affidavit

sets forth a conclusion Quin ran the stop sign without any factual basis as to how the

officer came to such knowledge, and sets forth no facts for the conclusion intoxication

was suspected. This is a prime example of a “bare bones” affidavit.        We find the trial

court did not err in concluding the warrant was based upon an affidavit so lacking in indicia

of probable cause as to render official belief in its existence entirely unreasonable.

       {¶19} The assignment of error is overruled. The judgment of the Licking County

Common Pleas Court is affirmed.




By: Hoffman, J.
Baldwin, P.J. and
Gwin, J. concur